 CALIFORNIA GAS TRANSPORT
 355 NLRB No. 73 
465
California Gas Transport, Inc. 
and
 General Team-
sters (Excluding Mailers),
 State of Arizona, Lo-
cal 104, an affiliate of
 the International Broth-
erhood of Teamsters.  
Cases 28ŒCAŒ19645, 28Œ
CAŒ19666, 28ŒCAŒ20014, 28ŒCAŒ20082, and 
28ŒCAŒ20177 
August 10, 2010 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On April 23, 2009, Administrative Law Judge John J. 
McCarrick issued the attach
ed supplemental decision.
  The Respondent filed excepti
ons and a supporting brief, 
and the General Counsel f
iled an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings,
1 findings,
2 and conclusions as 
                                                          
 1 We reject the Respondent™s contention that the judge precluded it 
from making an offer of proof regarding expected testimony from its 
expert witness, a certified public accountant.  In fact, the Respondent 
made its offer.  The Respondent™s 
attorney clearly explained on the 
record that the witness would have te
stified that, in his opinion, because 
the Board relies on gross wages to 
assess an employer™s initial backpay 
liability, the interim earnings of se
lf-employed discriminatees likewise 
should be measured by their gross re
venue rather than their net revenue, 
the Board™s traditional measure.  The Respondent did not make a fur-
ther request to submit a more detaile
d written offer of proof.  See, e.g., 
St. George Warehouse
, 348 NLRB 1037, 1038 (2006). 
We also disagree with the Respondent™s contention that the judge 
erred by refusing to hear the testimony.  Whether to permit expert tes-

timony is a question that is committed to the discretion of the trial 

judge.  We do not believe the judge a
bused his discretion here.  ﬁIt is 
well established that only net earnings from self-employment are con-
sidered to be interim earnings deductible from gross backpay.ﬂ  
Re-gional Import & Export Trucking Co.
, 318 NLRB 816, 818 (1995).  
The use of gross wages in the backpa
y calculation reflects the fact that 
in the employment relationship most costs of doing business are borne 

by the employer.  The use of net ear
nings for purposes of mitigation in 
the case of a self-employed discriminatee, by contrast, reflects the fact 
that the self-employed bear their ow
n costs of doing business.  Thus, in 
most instances, gross wages minus net earnings accurately reflects what 
a discriminatee lost as a result of the 
violation of the Act.  Contrary to 
the Respondent™s contention, the w
itness was not offered to testify 
about the validity of one of the discriminatee™s specific tax deductions.  
As the Respondent™s attorney explai
ned on the record, the witness ﬁwas 
going to speak to the issue of the 
methodology that was used here.ﬂ  
Even if the witness might have referred to individual tax deductions, it 
is apparent that he woul
d have done so only in the context of contesting 
that methodology.  In any event, the Respondent™s exceptions brief 

actually contests that methodology ba
sed on the essential point of its 
expert™s proffered testimony, incl
uding a calculation of the difference 
in backpay using the Respondent™s s
uggested approach.  Likewise, its 
brief includes an argument over an
 employee™s, Ramon Hernandez, 
specific tax deductions.  In these ci
rcumstances, we find that the judge 
did not abuse his discretion by declining to hear the testimony of the 
modified and to adopt the recommended supplemental 
Order as modified
3 and set forth in full below. 
                                                                                            
 expert witness and, that, in any case, the Respondent was not preju-
diced by the judge™s ruling.  Finally, as to employee Hernandez, we 
acknowledge that there may be some doubt about the correctness of his 
2005 tax return but, unlike our colleague, we shall not rely on that 

uncertainty to reduce Hern
andez™ backpay.  See 
Midwestern Personnel 
Services, 346 NLRB 624, 625 (2006), enfd. 508 F.3d 418 (7th Cir. 
2007) (ﬁDoubts, uncertainties, or am
biguities are resolved against the 
wrongdoing respondent.ﬂ). 
Contrary to his colleagues, Member Schaumber finds that the judge 
abused his discretion in denying 
the Respondent the opportunity to 
adduce expert testimony.  First, 
he disagrees that the Respondent™s 
proffer was as constrained as his 
colleagues imply; the Respondent™s 
counsel specifically stated that the 
expert would offer testimony as to 
ﬁwhat we submit is some very aggr
essive deduction taking,ﬂ which on 
several tax returns reduced the discriminatees™ income from over 
$100,000 down to $10,000 to $12,000.  That proffer was specific 
enough to encompass testimony as to
 deductions claimed by individual 
discriminatees, the validity of which the expert clearly could have 
challenged.  Moreover, to the exte
nt the Respondent sought to estab-
lish, through expert testimony, that the Board™s extant methodology to 

backpay calculations is flawed, ther
e is nothing improper or inappropri-
ate about that.  Indeed, my colleagues recently have sua sponte solicited 
amicus briefs seeking input from in
terested parties and experts as to 
whether the Board should alter its well-established method of comput-
ing interest on backpay. (Press release titled: ﬁNLRB invites amicus 
briefs in pending casesŠAt issue: Electronic posting of notices, and 

compound interest;ﬂ May 14, 2010.)  Precluding the Respondent a 
similar opportunity to present its case to the Board seems manifestly 
unjust.  That is not to say that the judge could not have limited the 

expert™s testimony if it excessively 
delayed the hearing; however, to 
preclude it altogether was unwarranted 
overkill.  Even in
 the absence of 
expert testimony, however, I would 
reduce the backpay of discrimina-
tee Ramon Hernandez.  His 2005 Federal income tax return claimed a 
$10,500 schedule C business deducti
on, yet reflected absolutely no 
schedule C business income.  Not surprisingly, Hernandez was unable 

to offer any explanation for the de
duction, which I would disallow as 
an offset to his gross income. 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
The Respondent also contends that the judge™s rulings, findings, and 
conclusions demonstrate bias and prejudice.  On careful review of the 
judge™s decision and the entire record, we are satisfied that the Respon-
dent™s contention lacks merit. 
3 The judge calculated discrimina
tee Efren Munoz™ backpay to be 
$10,769.32.  The General Counsel and the Respondent agree that figure 
is incorrect, and that the correct amount of backpay due Munoz is 

$3,164.88.  We shall modify the judge™s order accordingly. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  466 
ORDER The National Labor Relations Board orders that the 
Respondent, California Gas Tr
ansport, Inc., El Paso, 
Texas, its officers, agents, successors, and assigns, shall 

pay each of the following persons backpay in the amount 
shown opposite their name, plus interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), 
minus tax withholdings required by Federal and State 
laws:  Jose Raul Almaraz   $    6,026.54 

Raul Almaraz          6,446.76 
Alonso Alonso       38,282.24 
Rogelio Delgadillo         1,070.00 
Rosario Gastelum       23,679.95 

Jacinto Hernandez       21,546.56 
Ramon Hernandez       26,288.94 
Lorenzo Medina       13,454.08 

Efren Munoz          3,164.88 
Gonzalo Munoz       52,582.77 
Robert Ryburn       12,565.64 
TOTAL NET BACKPAY  $205,108.36 
 Mara-Louise Anzalone, Esq., 
for the General Counsel. 
Thomas J. Kennedy, Esq. 
and
 Michael C. Grubbs, Esq. 
(Sherman & Howard), 
of Phoenix, Arizona, for the Re-
spondent. Kathy Tiihonen, Organizer, 
of Phoenix, Arizona, for the Charg-
ing Party. 
SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE JOHN J. MCCARRICK
, Administrative Law Judge. On August 
31, 2006, the Board issued its Decision and Order
1 directing, 
inter alia, that Respondent ma
ke whole Rogelio Delgadillo, 
Robert Ryburn, Gonzalo Munoz
, Efren Munoz, Alonso Alonso, 
Ramon Hernandez, Lorenzo Medina
, Raul Almaraz, Jose Raul 
Almaraz, Rosario Gastelum, and Jacinto Hernandez for any 
loss of earnings or other benefits suffered as a result of the 
discrimination against them.   
Thereafter on November 7, 2007, 
the United States Court of Appeals for the Fifth Circuit issued 
its Judgment
2 enforcing the Board™s Decision and Order.  This 
case was tried before me in El Paso, Texas, on February 10Œ11, 
2009, upon the amended compliance specification
3 issued by 
                                                          
 1 California Gas Transport, Inc.,
 347 NLRB 1314 (2006) 
2 Fifth Circuit No. 06-60871, Unpublished Memorandum filed No-
vember 7, 2007. 
3 At the hearing counsel for the General Counsel moved to amend 
the amended compliance specification 
by offering revised App. A, pp. 
2, 3, 4, 5, 6, 7, and 8, GC Exhs. 3 and 7, and backpay calculation sum-
mary sheet, GC Exh. 2, which reflect adjustments to interim earnings 

for Alonso Alonso, Jacinto Hernandez,
 Lorenzo Medina, Raul Almeraz, 
Rosario Gastelum, Ramon.  The moti
on to amend was granted.  After 
the close of the hearing, in her brief, counsel for the General Counsel 
the Regional Director for Region 28 of the National Labor Re-
lations Board (the Board) on December 5, 2008.  On December 
24, 2008, Respondent filed its an
swer to the amended compli-
ance specification and denied th
at the gross backpay calcula-
tions due any of the discriminatees are correct.  Having been 
unable to reach an agreement with the General Counsel con-
cerning the amount of backpay due to the above-named dis-
criminatees, Respondent, the Charging Party, and the counsel 
for the General Counsel entered into a stipulation on February 
10, 2009, that provided the parties agreed that the gross back-
pay for each discriminate set forth in the amended compliance 
specification was the amount of 
gross backpay due to the dis-
criminatees.  The parties further stipulated that the correct 
amount of net earnings for Rogelio Delgadillo was $1070 and 
for Raul Almaraz was $6446.76.
4 The principal issue presented for decision is the correct 
amount of interim earnings to be offset against gross backpay 
owed to the discriminates Jaci
nto Hernandez, Lorenzo Medina, 
Jose Gonzalo Munoz, Jose Raul
 Almeraz, Robert Ryburn, 
Efren Munoz, Alonso Alonso, Ra
mon Hernandez, and Rosario 
Gastelum.  In its brief, while
 Respondent appears to contend 
that the amount of interim earnings contained in the amended 
compliance specification for each of the above discriminatees is incorrect, in it makes no argument with respect to Robert Ry-
burn or Efren Munoz. 
All parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine 
witnesses, and to file briefs.  Upon the entire record, from my 
observation of the demeanor of 
the witnesses, and having con-
sidered the posthearing briefs of 
the parties, I make the follow-
ing Findings and Conclusions 
Nine drivers gave testimony 
concerning their search for 
work following their Septem
ber 13, 2004 terminations. 
Jacinto Hernandez 
After his discharge from his part-time
5 job with Respondent, 
Jacinto Hernandez began to contact his friends who were driv-
ers to look for work and submitted applications to several em-
ployers as a driver.  Hernandez lives in an impoverished area of 
El Paso, Texas, that
 has neither public transportation nor a 
phone.  His termination left him 
unable to afford his car.  Her-
nandez, who is over 65 years of age, receives social security 
                                                                                            
 moved to amend the compliance specification to reflect more accurate 
net backpay figures for Gastelum.  
The motion to amend is granted. 
4 On March 18, 2009, after the hearing, counsel for the General 
Counsel filed a Motion to Correct the Record.  On March 24, 2009, 

Respondent filed its Response to General Counsel™s Motion to Correct 
the Record.  Finally on March 27, 2009, the parties filed a Joint Motion 
to Correct the Record.  
In the joint motion, the 
parties agree that the 
testimony that begins on p. 116 of th
e transcript is that of Ramon Her-
nandez and the testimony on p. 24 is that of Jacinto Hernandez.  The 
parties further agree that the parties 
stipulated at the hearing as to the 
net backpay of Raul Almeraz and th
at it was Jose Raul Almeraz who 
testified at the hearing.  The transcri
pt will be corrected as reflected in 
the parties joint motion. 
5 GC Exh. 1(j), appendix A reflect
s that while employed by Respon-
dent, Hernandez worked 82 percent of the hours of other truckdrivers. 
 CALIFORNIA GAS TRANSPORT
 467
benefits of $460 per month.  It
 appears that in October 2004, 
Hernandez first obtained part-time work with Texas LPG haul-
ing gas.   Texas LPG told Hern
andez that the work would be-
come full time but despite having 
filled out applications with 
other employers, he was offe
red nothing but part-time work 
until July 2005. 
Lorenzo Medina 
The day after he was fired, Medina began his job search at 
several trucking companies and filled out applications.  He 
called and followed up on his a
pplications on a daily basis 
thereafter until he was hired in December 2004 by MTI as a 
full-time concrete truckdriver.  Medina worked for MTI for 2 
months until he got a better paying job with MTS on Janu-
ary 30, 2005.  Medina continues with MTS to the present. 
Jose Gonzalo Munoz 
Munoz applied for work within 2 weeks after he was termi-
nated.  Munoz was hired by MT
S about 6 weeks after he was 
fired and worked for MTS full time for about 6 to 8 months.  
Thereafter, in about April 2005, Munoz bought his own truck 
and became self-employed to the present. 
Jose Almeraz 
Immediately after his termination, Almeraz made application 
as a driver with at least eight trucking companies over a 10-day 
period.  Three weeks later S
outhwest Freight Lines offered 
Almeraz a full-time job as a driver.  Almeraz was with South-
west Freight until 2006 until it closed when he got a job with 
Texas LPG in April 2006. 
Robert Ryburn 
A few days after his Septem
ber 24, 2005 termination, Ry-
burn called Texas LGP about a job.  A week later Ryburn 
called Coastal and filled out an application.  Ryburn was denied 
work at Coastal due to a bad reference from Respondent which 
was found by the Board herein to have violated Section 8(a)(1) 
of the National Labor Relations Act (the Act). Three weeks 
later Manuel Huerta Trucking hired Ryburn in November 2004.  
Ryburn worked for Huerta until January 2005 and went to work 

for BJ Cecil for a year.  Ryburn then was hired by Asarco Min-
ing in April 2006 and Khalil Bottling, part time in May 2006.  
Ryburn lived in Nogales, Arizona, at the time of his termina-
tion.  Nogales is 380 miles from El Paso. 
Efren Munoz Three or 4 days after he was fired Munoz applied at Jobe as a 
driver.  On October 20, 2004, Munoz was hired by MTS as a 
full-time driver and has been employed there to date. 
Alonso Alonso As soon as he was fired Alons
o began looking for work and 
filled out applications with at least six trucking companies.  
After about a month, Alonso was hired as a full-time driver by 
Robert Barassa who leased his tr
ucks to UPT.  Later in 2005, 
Alonso became an owner-operator and leased his truck to UPT. 
Ramon Hernandez 
One week after his termination, Hernandez applied for work 
at several other trucking companies, including UPT.  One 
month after his termination, UP
T hired Hernandez as a full-
time driver.  After 6 months with
 UPT, Hernandez was fired in 
April 2005 to an accident on the job and Hernandez was off 
work for 3 months due to an injury in this accident for which he 
received worker™s compensation.  In about August 2005, Her-
nandez became an owner-operator until May 2006.  About 2 
weeks later, Hernandez began searching for work as a driver 
and was not hired after a few months. 
Rosario Gastelum 
Gastelum applied for work with
 several trucking companies 
7 to 10 days after his termina
tion.  Between September and 
December 2004, Gastelum applied for work at least once a 
week.  Gastelum was initially hired as a full-time driver in 
January 2005 by Far West.  Gast
elum was employed by Far 
West for 5 to 6 months and with two other companies as a full-
time driver in 2005.  From 2006 
to the present, Gastelum has 
been with five or six other trucking companies and was forced 
to seek new employment because the companies went out of 
business.  Gastelum, who resi
des in Mexico, was extremely 
difficult for the Region to communicate with and had, there-
fore, not provided his tax returns at the time the compliance 
specification issued.  For this reason, the compliance specifica-
tion included interim earnings for 
Gastelum that were based on 
an average of the remaining drivers™ interim earnings.  Gaste-
lum appeared at hearing, however, and was able to procure his 
tax records from the Internal 
Revenue Service office on the 
same day.  These records are co
ntained in Respondent™s Exhibit 
9.  Based on these records, the Region has been able to deter-
mine a more accurate net backpa
y figure for Gastelum, which is 
set forth below: 
                DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  468 
Year Qtr. 
Gross 
Backpay 
Interim 
Earnings  Interim 
Expenses  Net Interim 
Earnings Net Backpay 
Medical/ Other 
                    
2004 3rd 1,363.41 1,215.56  0.00  1,215.56 147.86 0.00 
2004 4th 9,879.59 6,506.81  0.00  6,506.81 3,372.78 0.00 
2005 1st 9,663.00 6,729.24  0.00  6,729.24 2,933.76 0.00 
2005 2nd 9,663.00 6,804.85  0.00  6,804.85 2,858.15 0.00 
2005 3rd 9,663.00 6,880.46  0.00  6,880.46 2,782.54 0.00 
2005 4th 9,663.00 6,880.46  0.00  6,880.46 2,782.54 0.00 
2006 1st 8,934.60 4,595.34  0.00  4,595.34 4,339.26 0.00 
2006 2nd 8,934.60 4,646.97  0.00  4,646.97 4,287.63 0.00 
2006 3rd 1,363.00 1,187.56  0.00  1,187.56 175.44 0.00 
                    
Totals:   69,127.18 45,447.23     23,679.95 0.00 
Respondent™s Challenge of Interim Earnings 
As part of its challenge to nine of the employees™ interim 
earnings, Respondent offered the testimony of Kathy Mundy 
(Mundy), a vocational expert with a Masters Degree in Vo-
cational Rehabilitation Counseling.
  Most of Mundy™s expert 
testimony has been given before the Social Security Admini-
stration and in Worker™s Compensation hearings where she is 
called upon to estimate the tota
l number of jobs that may 
exist in a particular region to determine if an individual 
meets the definition of disabled.  She admitted that none of 
her research involved the Noga
les, Arizona area where dis-
criminatee Ryburn lives.  Mund
y found that there were sig-
nificant truckdriver positions during 2004Œ2006 in the El 
Paso, Texas area and that a driver should have been able to 
find employment within 2 weeks.  In reaching her conclu-
sions, Mundy considered the classified ads in the English 
language El Paso, Texas daily 
newspaper she sampled once a 
month from September 2004 to August 2006, the Bureau of 
Labor Statistics publication for truck driving positions in the 
El Paso area, the 8-percent unemployment figure for 2004Œ
2006 in El Paso, Texas, her 
discussions with an unnamed 
sales manager from one trucki
ng company and information 
from unspecified persons familiar with the over-the-road 
trucking business.  According to Mundy, any of the discrimi-
natees should have been able to
 find a job within 2 weeks of 
commencing a job search.  Mundy did not consider the dis-
criminatees™ work history, qualifications, or licenses. 
Respondent also proffered th
e testimony of CPA Keven 
Jensen for the purportedly for 
purpose of explaining that the 
Board™s formula for determining net backpay for the self-
employed discriminatees wa
s inappropriate.  Respondent 
argues that the Board used gros
s income to determine gross 
backpay and therefore should have used gross income, i.e., 
gross receipts without expenses, to determine interim earn-

ings, for the self-employed discriminatees.  Jensen™s testi-
mony would have established that gross interim earnings 
should have been compared to gross backpay.  Contrary to 
Respondent™s assertion in its posthearing brief, as set forth in Respondent™s 
offer of proof, Jensen was never offered as a witness for the 
purpose of explaining income ta
x deductions the discrimina-
tees may have taken or to e
xplain Internal Revenue Code 
sections.  I rejected this testimony on the ground that the 
Board has long held that an appropriate measure of interim 
earnings for the self-employed is 
their net earnings, i.e., prof-
its.  Basin Frozen Foods, Inc., 
320 NLRB 1072, 1075 
(1996); Cliffstar Transportation Co.,
 311 NLRB 152, 169 
(1993); Brown Co., 305 NLRB 62 (1991); and 
F. E. Hazard, 
LTD., 297 NLRB 790 (1990).  Jensen™s testimony was not 
competent on this issue.  Re
spondent was not precluded from 
questioning the accuracy of income tax returns of the self-
employed discriminatees nor of
 offering Jensen™s testimony 
as a CPA concerning the accuracy of the tax returns. 
Analysis 
Applicable Legal Principals 
It is well settled that the find
ing of an unfair labor practice 
is presumptive proof that some backpay is owed, 
NLRB v. 
Mastro Plastics Corp., 
354 F.2d 170, 178 (2d Cir. 1965), 
cert. denied 384 U.S. 972 (1966), and that in a backpay pro-
ceeding the sole burden on the General Counsel is to show 
the gross amounts of backpa
y dueŠthe amount the employ-
ees would have received but for the employer™s illegal con-
duct. (
Virginia Electric & Power Co. v. NLRB,
 319 U.S. 533, 
544 (1943). Once that has been established, ﬁthe burden is 
upon the employer to establish facts which would . . . miti-
gate that liability.ﬂ 
NLRB v. Brown & Root, Inc., 
 311 F.2d 
447, 454 (8th Cir. 1963).  It is 
further well established that 
any formula which approximates 
what discriminatees would 
have earned had they not been
 discriminated against is ac-
ceptable if it is not unreasonable or arbitrary in the circum-
stances. 
Iron Workers Local 378 (Judson Steel Corp.)
, 227 NLRB 692 (1977); NLRB v. Brown & Root, Inc., 
supra at 
452; East Texas Steel & Castings Co., 
116 NLRB 1336 
(1956); Avon Convalescent Hospital, 
219 NLRB 1210, 1213 
(1975).  CALIFORNIA GAS TRANSPORT
 469
The Board has long recognized the value of utilizing so-
cial security records and income tax returns in determining 
interim income, and has found that ﬁpoor record keeping, 
uncertainty as to memory, and perhaps exaggerationﬂ do not 
automatically disqualify an employee from receiving back-
pay. 
Pat Izzi Trucking Co.
, 162 NLRB 242, 245 (1966). 
Interim EarningsŠFa
ilure to Mitigate 
In addition to Respondent™s rejected argument that the 
Board used an inappropriate formula for determining interim 
earnings for self-employed di
scriminatees, Respondent con-
tends that the discriminatees failed to mitigate their losses by 
failing to make a reasonable search for work, by voluntarily 
leaving work for lower paying jobs, and by making them-
selves unavailable for work. 
Recently, in 
St. George Warehouse
, 351 NLRB 961 
(2007), a sharply divided Board majority reversed over 40 
years of Board precedent dealing with the burden of proof 
with respect to mitigation of losses by discriminatees in 
backpay cases.  Ignoring the availability of subpoenas to 
Respondent™s who wish to chal
lenge the amount of interim 
earnings reported in the Genera
l Counsel™s backpay specifi-
cation, the Board took the novel approach of requiring Gen-
eral Counsel to produce witnesse
s or documents to establish 
the search efforts of unlawfully terminated employees if 
Respondent can show that there 
were substantially equivalent 
jobs available in the relevant geographical area. 
In apparent conflict with 
Essex Valley Visiting Nurses 
Assn., 352 NLRB 427, 438 (2008), where the Board held that 
classified ads and expert testimony, ﬁis not sufficient to 
prove either that positions were
 available or that the nurses 
would have been successful in obtaining oneﬂ and its own 
recent conclusion in 
Grosvenor Resort
, 350 NLRB 1197 
(2007), that vocational expert testimony, ﬁis too speculative 
to meet the Respondent™s burde
n of establishing that the 
backpay of certain discrimina
tees should be reduced,ﬂ under 
the St. George Warehouse
 standard, Respondent now can 
satisfy its burden to show that 
there are substantially equiva-
lent jobs available in the relevant geographical area by call-
ing a vocational expert as a witness to testify that there are a 
number of comparable jobs in 
the geographical area based on 
BLS statistics and classified ads.  However, there is no re-
quirement that the vocational ex
pert interview the discrimi-
natees to determine if the generic jobs are available for the 
discriminatee or if they woul
d have likely been hired for 
specific jobs, contrary to es
tablished Board precedent.  E & L 
Plastics Corp.
, 314 NLRB 1056, 1058 (1994); 
Delta Data 
Systems Corp.,
 293 NLRB 736, 737 (1989). 
As in 
St. George Warehouse, 
supra, here, Respondent has 
offered a vocational expert who testified that in the El Paso, 
Texas region there were signifi
cant numbers of truck driving 
jobs and that a driver should have found a job within 2 
weeks.  Contrary to counsel 
for the General Counsel™s argu-
ment that Respondent™s vocatio
nal expert should not be cred-
ited given the speculative nature of her testimony, the ab-
sence of any testimony that the jobs she cited were available 
or that the discriminatees would have qualified for any of 
those jobs and notwithstanding the Board™s holdings in 
Essex 
Valley Visiting Nurses Assn
, supra, and 
Grosvenor Resort, 
supra, given the Board™s holding in 
St. George Warehouse, 
supra, I am constrained to fi
nd that Respondent has satisfied 
its burden of showing that there were significant jobs in the 
El Paso, Texas area and that the burden has shifted to Gen-

eral Counsel to show that each
 of the discriminates who lived 
in the El Paso area made a reasonable job search.
6 Further, in 
Grosvenor Resort
, 350 NLRB 1197 (2007), the 
Board concluded that a disc
riminatee must commence his 
search for interim employment within 14 days of his unlaw-
ful termination or face a tolling of backpay. 
Concerning the voluntary quitting of interim employment, 
the Board holds that when a discriminatee voluntarily quits 
interim employment, the burden shifts from the Respondent 
to the Government to show that the decision to quit was rea-
sonable.  Cable Car Advertisers
, 336 NLRB 927, 931 (2001).  
Further a termination from empl
oyment does not constitute 
willful loss of employment. There must be evidence of delib-
erate or gross misconduct by
 the discriminatee.  
Ryder Sys-tem, 302 NLRB 608, 610 (1991).  It 
is also clear that being 
unable for work due to workers compensation injuries tolls 
backpay during the period of disability.  
City Disposal Sys-
tems, 290 NLRB 413 fn. 2 (1988).  It is likewise the law that 
an employee who for interim 
employment undertakes self 
employment does not result in the equivalent of a willful loss 
of earnings, but self-employment is to be treated as other 
interim employment. 
Cliffstar Transportation Co., 
311 NLRB 152, 169 (1993); 
Heinrich Motors
, 166 NLRB 783 (1967). I turn now to Respondent™s i
ndividual contentions with re-
spect to why backpay should be reduced for its employees. 
Jacinto Hernandez 
Respondent argues that Hernandez failed to make a rea-
sonable search for full-time employment.  When employed 
by Respondent, Hernandez worked about 82 percent of the 
hours of other discriminatees.  Th
e record reflects that Hern-
dandez termination caused him to
 lose his car and that he 
walked a 1-1/2 miles to and from his interim employment 
despite the fact that Hernandez is over 65 years old and re-
ceives social security benefits. 
Under these circumstances, I find that Hernandez engaged 
in a reasonable job search immediately after his unlawful 
termination and secured empl
oyment in October 2004 that 
was substantially equivalent 
to his work with Respondent 
given the fact that he worked
 part time for Respondent, given 
the limitations placed on his job search as a result of losing 
his car due to his termination, together with his age and the 
fact that he received social security payments.  
Cassis Man-agement Co
., 336 NLRB 961, 968 (2001).  I find that Her-
nandez began his job search immediately after his termina-
tion by Respondent and that his termination was the proxi-
mate cause of his loss of transportation, mitigating the fact 
that he did not find full-time employment until May 2005 
                                                          
 6 Respondent has failed to meet it
s burden of showing that there 
were significant numbers of jobs in the Nogales, Arizona area where 
discriminatee Ryburn lived. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  470 
and mitigating and truncating his job search after his termi-
nation.  
Grosvenor Resort, supra. Lorenzo Medina 
Respondent contends that Medi
na did not engage in a rea-
sonable job search and made no 
applications for interim em-
ployment until November 2004. 
 Contrary to Respondent™s 
assertion, Medina began to search for work the day after he 
was fired, satisfying the 
2-week requirement of 
Grosvenor Resort, 
supra.  Moreover, Medina made
 daily calls to em-
ployers searching for work until he was hired in December 
2004, satisfying the 
St. George Warehouse, 
supra, require-
ment. 
Jose Gonzalo Munoz 
Respondent contends that Munoz did not make a reason-
able job search, that he vol
untarily quit inte
rim employment 
to seek self-employment and that his interim earnings should 
be reduced as a result of his failure to promptly seek work 
and by voluntarily quitting his employment. 
Again contrary to Respondent
™s assertion, Munoz began 
his job search immediately af
ter he was fired.  About 2 
weeks after his termination, 
MTS offered him a job and he began to submit the necessary 
paperwork.  It took about 6 
weeks for MTS to put Munoz to work.  Since MTS offered 
him a job, Munoz stopped looking for other work.  Unlike 
the facts in 
Grosvenor Resort, 
supra, here, Munoz was of-
fered a job within 2 weeks of his termination, excusing any 
further job search efforts. 
It is likewise the law that an employee who for interim 
employment undertakes self employment does not result in 
the equivalent of a willful loss of earnings, but self-
employment is to be treated 
as other interim employment. 
Cliffstar Transportation Co., 
311 NLRB at 169; 
Heinrich Motors, 166 NLRB 783 (1967).  Thus, unlike the situation in 
Cable Car Advertisers
, 336 NLRB 927, 931 (2001), Munoz™ 
seeking self-employment is not the equivalent of voluntarily 
quitting, which would trigger the General Counsel™s obliga-

tion to show that the quit was reasonable. 
Respondent™s argument that the 
appropriate measure of in-
terim earnings for a self-employed person should be gross 
income is of no avail as discu
ssed above.  Profits, i.e., gross 
revenue minus expenses, are the correct measure of interim 
earnings for the self-employed.  
Cliffstar Transportation Co., 
 supra. Jose Almeraz 
Respondent contends that Al
meraz™ had greater interim 
earnings than gross backpay and that he should not be cred-
ited7 with having made a reasonable job search.  I find that 
                                                          
 7 Respondent contends that Alme
raz was less than truthful con-
cerning payments he received from interim employment with Texas 
LPG.  Almeraz testified truthfully 
that he received a salary from 
Texas LPG but denied receiving 
cash per diem until shown a docu-
ment to refresh his recollection.  At that time Almeraz admitted 
receiving $45 per day for expenses when entering Mexico.  I am not 

convinced that Almeraz was untruthful when asked about ﬁper diemﬂ 
rather than simply not understanding that he was being asked about 
receiving payment for his expenses. 
Almeraz made a reasonable job search within days of his 
termination by searching out an
d making application with at 
least eight employers over a 
10-day period and securing em-
ployment in 3 weeks.  The burden remains with Respondent 
to show that Almeraz failed to mitigate his loss of earning 
and I find that Respondent has failed to show any evidence 
that the calculations offered by the General Counsel in the 
amended backpay specification are not correct with respect 
to Almeraz™ quarterly calculations of interim employment. 
Robert Ryburn 
Respondent makes no argument in its brief concerning 
Ryburn.  I find that Respondent has failed to satisfy its bur-
den of showing that there were 
substantially equivalent jobs 
in the Nogales, Arizona area.  Thus, the burden does not shift 
to the General Counsel to es
tablish that Ryburn made a 
good-faith effort to find work.  Respondent has failed to offer 
proof that the interim earnings set forth in the amended 
backpay specification are incorrect. 
Efren Munoz Respondent makes no argument in its brief concerning 
Efren Munoz.  While Respondent 
has satisfied its burden of 
showing that there were substantially equivalent jobs in the 
El Paso, Texas area, the Genera
l Counsel has established that 
3 or 4 days after he was fire
d Munoz applied for work at 
Jobe as a driver and at MTS.
  On October 20, 2004, Munoz 
was hired by MTS as a full-time driver and has been em-
ployed there to date.  I find that Munoz made a good-faith 
effort to find work.  Respondent has failed to offer proof that 
the interim earnings set forth 
in the amended backpay speci-
fication are incorrect. 
Alonso Alonso Respondent takes the position that since Alonso sought in-
terim employment as a self-employed driver rather than con-
tinue as an employee of Robert Barassa, this constitutes a 
failure to mitigate lost earnings.  There is no dispute that 
Alonso made a good-faith search
 for employment immedi-
ately after his termination and secured employment with 
Barassa.  Later, Al
onso became an owner operator, leasing 
his truck to UPT in 2005. 
As with Jose Munoz, Alonso 
did not voluntarily quit his 
employment but sought out self-employment.  An employee 
who undertakes self-employment does not result in the 
equivalent of a willful loss of earnings, but such self-
employment is to be treated 
as other interim employment. 
Cliffstar Transportation Co., 
 311 NLRB at 169; 
Heinrich Motors, supra.  Thus, unlike the situation in 
Cable Car Ad-
vertisers
, 336 NLRB at 931, seeking self-employment is not 
the equivalent of voluntarily quitting, which would trigger 
the General Counsel™s obligation to show that the quit was 
reasonable. Further, Respondent™s argument that only gross receipts 
from self-employment should be considered for interim earn-
ings is rejected.  
Cliffstar Transportation Co., 
supra. Ramon Hernandez 
Respondent argues that Hernandez™ backpay should be re-
duced since he was terminated from his employer UPT in 
 CALIFORNIA GAS TRANSPORT
 471
April 2005 for a work-related truc
k accident that constitutes 
willful or gross misconduct, that his backpay should be tolled 
while he received worker™s comp
 benefits for 3 to 4 months 
and that Hernandez made an improper deduction from his 
Federal Income Tax return for 2005 increasing his income by 
$10,500. There is no evidence concerning the circumstances of the 
truck accident in April 2005 that led to Hernandez™ termina-
tion from UPT.  Respondent must
 show that a termination 
from employment was for deliberate or gross misconduct by 
the discriminatee.  
Ryder System
, 302 NLRB 608, 610 
(1991).  Respondent has failed to
 show that the accident for 
which Hernandez was terminated was the result of deliberate 
or gross misconduct.  Thus, Hernandez™ backpay will not be 
tolled following his termination in April 2005.  However, the 
Board has held that being unable to work due to worker™s 
compensation injuries tolls backpay during the period of 
disability.  
City Disposal Systems
, 290 NLRB 413 fn. 2 
(1988).  Thus, for the period from April 1  to July 1, 2005, 
the second quarter of 2005, backpay will be tolled. 
As to the alleged improper 
deduction in 2005, Hernandez 
2005 Federal Income Tax return
8 reflects income of $15,499.  
The schedule C form reflects no income but $10,500 in busi-
ness expenses for Hernandez™ trucking company for fuel 
costs.  The schedule F form shows income of $17,841 for 
Hernandez™ trucking company which is also shown on the 
1040 form at line 17.  I find nothing improper about the de-
duction for expenses cl
aimed by Hernandez. 
Rosario Gastelum 
Respondent claims that Gast
elum did not make a proper 
job search and that he volunt
arily quit interim employment, 
however, the record reflects th
at Gastelum applied for work 
with several trucking companies 
7 to 10 days after his termi-
nation and between September and December 2004, Gaste-
lum applied for work at least once a week.  Gastelum was 
initially hired as a full-time driver in January 2005 by Far 

West.  This constitutes a good-faith effort to mitigate dam-
ages under 
Grosvenor Resort, supra
.                                                           
 8 R. Exh. 8. 
Gastelum quit his first job af
ter a few months and imme-
diately secured anothe
r job with better pay.  There is no evi-
dence that Gastelum was out of work more than a week or 
two between jobs and the reason for working for so many 
employers was because they went out of business rather than 
because Gastelum voluntarily terminated his employment. 
The General Counsel recalcul
ated Gastelum™s interim 
earnings based upon Federal Inco
me Tax returns Gastelum 
provided at the hearing.  Res
pondent™s contention that all of 
Gastelum™s 2006 earnings should be offset against gross 
backpay for the first and second quarter and the partial third 
quarter of 2006 is simply not supported by the law. 
Upon the foregoing findings of fact and conclusions of 
law, and upon the entire record, and pursuant to Section 
10(c) of the Act, I issue the following recommended
9 SUPPLEMENTAL ORDER 
It is hereby ordered that
 Respondent, California Gas 
Transport, Inc., El Paso, Texas, forthwith pay to each of the 
following persons backpay in the amounts set opposite their 
name, plus interest computed in the manner prescribed in 
New Horizons for the Retarded,
 283 NLRB 1173 (1987), as 
required by the Board™s Order of August 31, 2006: 
 Jose Raul Almaraz   $    6,026.54 
Raul Almaraz          6,446.76 
Alonso Alonso        38,282.24 
Rogelio Delgadillo         1,070.00 
Rosario Gastelum       23,679.95 
Jacinto Hernandez       21,546.56 
Ramon Hernandez       26,288.94 
Lorenzo Medina       13,454.08 
Efren Munoz        10,769.32 
Gonzalo Munoz        52,582.77 
Robert Ryburn        12,565.64 
 TOTAL NET BACKPAY $212,712.28
                                                          
 9 In the event no exceptions are filed as provided by Sec. 102.46 
of the Board™s Rules and Regulations, the findings, conclusion, and 

recommended Order shall, as provided in Sec. 102.48 of the Rules, 
be adopted by the Board and all obj
ections to them shall be deemed 
waived for all purposes 
 